DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Applicant argues that Singleton does not teach a container that is wedge-shaped as Singleton provides specifically for an “anatomical shape”, discloses that the “ice pack is specifically contoured to compliment both the rectal and vaginal regions, no reference to wedge-shape or any structural equivalents is disclosed, and the figures illustrate an ice pack shape which differs diametrically to a wedge-shape.  Firstly, it is noted that applicants claim language is to “substantially wedge-shaped” and secondly wedge-shapes have a wider section that tapers.  Singleton in Figs. 1 and 3a clearly show a substantially wedge-shape. 
In response to applicant's argument that Singleton does not teach “to be positioned and adjusted fore and aft…”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,240,436 to Singleton (Singleton).
Regarding claim 1, Singleton teaches a cooling pack (title) for cooling the crotch region of a human while seated on a seating surface (see for example the abstract), the cooling pack comprising a tapered container (10/30) for holding a cooling material (Col. 3, lines 32-41) therein, wherein said container is substantially wedge-shaped (Figs. 1 and 3a) and defined by tapering upper and lower surfaces drawing into a tapered edge to be positioned and adjusted fore and aft (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
Regarding claim 2, Singleton teaches the cooling pack of claim 1 as well as wherein said container is made from plastic (Col. 3, lines 42-44).
Regarding claim 3, Singleton teaches the cold pack of claim 1 as well as wherein the container further comprises a closure (34) for emptying or filing the container with said cooling material (Col. 3, lines 29-31).
Regarding claim 4, Singleton teaches the cold pack of claim 1 as well as wherein said cooling material is a phase-change material (Col. 3, lines 32-41).
Regarding claim 5, Singleton teaches the cold pack of claim 4 as well as wherein the phase-change material is water (Col. 3, lines 32-33).
Regarding claim 13, Singleton teaches the cold pack of claim 1 as well as wherein said tapering upper and lower surfaces are symmetric about said tapered edge (Fig. 3a).
Regarding claim 14, Singleton teaches the cold pack of claim 1 as well as wherein said container is symmetrically wedge-shaped (Fig. 3a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton in view of US 2012/0089212 A1 to Benda et al. (Benda).
Regarding claim 6-8, Singleton teaches the pack of claim 1, but not wherein said container further comprises an insulating layer of insulting material, wherein said insulating layer is defined on at least one of said upper and lower surfaces, or wherein said container further comprises distinct insulating layers for each of said upper and lower surfaces, wherein each of said distinct insulating layers defines a distinct thermal impedance value.  Benda teaches an analogous device to that of Singleton including a container (14) including a thermally transmitting material (32) that can be heated or cooled ([0024]), an insulating layer (50/52) of insulating material ([0030-0031]), wherein said insulating material is defined on at least one of said upper and lower surfaces (see for example Fig. 3 with respect to the placement of 50/52), wherein said container further comprises distinct insulating layers (50/52) for each of said upper and lower surfaces, wherein each of said distinct insulating layers define a distinct thermal impedance value ([0031] which states that “In some embodiments, the thermal resistance of the first layer of thermal insulation 50 is less than the thermal resistance of the second layer of thermal insulation 52, whereby the heat transfer between the thermally transmitting material 32 and the treatment area will be greater than the heat transfer between the thermally transmitting material 32 and an external area adjacent to the exterior surface of the second section of the wall of outer pouch 12.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singleton to include the insulation of Benda with 
Regarding claims 10 and 11, Singleton teaches the pack of claim 1, but not a tapered form-fitting sleeve to receive said container therein, wherein said form-fitting sleeve is manufactured of a thermally insulating material.  Benda teaches an analogous device to that of Singleton including a container (14) including a thermally transmitting material (32) that can be heated or cooled ([0024]) and a form-fitting sleeve (12) to receive said container.  The form fitting sleeve of Benda is made up of layers (50 and 52) which provide selected thermal resistance ([0031]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singleton to include the sleeve of Benda with varying thermal impedance values so as to preferentially direct the heat toward the treatment area while mitigating any heat loss to an external area as taught by Benda ([0031]).  With respect to the sleeve being tapered, this is necessitated by the combination as Benda teaches the sleeve (12) being form-fitting and Singleton teaches the tapered shape.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton in view of US 2016/0346116 A1 to Ohmer (Ohmer).
Regarding claims 6-9, Singleton teaches the pack of claim 1, but not wherein said container further comprises an insulating layer of insulting material, wherein said insulating layer is defined on at least one of said upper and lower surfaces, wherein said container further comprises distinct insulating layers for each of said upper and lower surfaces, wherein each of said distinct insulating layers defines a distinct thermal . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794